Hart, J. In November, 1906, the board of directors of Walnut Ridge Special School District entered into a contract with one J. D. Park for the construction of a school house in the town of Walnut Ridge. The plans and specifications, which were a part of the contract, provided for the installment of a heating plant. Park made a contract with the Peck-Hammond Company, of Cincinnati, O., to furnish the material and install the heating apparatus. The contract provided that the 'title to the material furnished should remain in the vendor until paid for. The heating plant, with the necessary warm air furnaces, pipes, flues, registers, facings, etc., was duly erected in the school house. Park failed to complete the building, and turned it, with the heating plant which had been installed, over to the board of directors, who had the building finished. The school district paid out more than the contract price to erect the building. They knew nothing of the terms of the contract between Park and the Peck-Hammond Company. They did not know that the contract for the heating apparatus provided that the title to the property should remain in the vendor until paid for. Park failed to pay for the heating apparatus, and the vendor instituted this suit in replevin to recover it. The Peck-Hammond Company adduced evidence tending to show that the machinery which composed the heating plant could be removed, without injury to the school building. On the other hand, the school district adduced evidence tending to show that it was a part of the building, and could not be detached without defacing and otherwise injuring the building. The court dismissed the complaint against the school district, and the plaintiff has appealed. We think the judgment was' right. The cases cited by counsel for appellant are cases where the contract reserving title in the chattels was made with the owner of the land, and have no application to the facts of this case. Under the facts as disclosed by the record, the present case is ruled by the principle announced in Brannon v. Vaughan, 66 Ark. 87. The heating plant was installed under a contract with Park in a building on land 'belonging to the school district. Appellant knew that the building was not being erected for occupancy by Park, but that it was built for use as a school 'house, and that the installation of a heating plant was a necessary adjunct to the building. The board of directors were not parties to the contract between appellant and Park, and had no knowledge of the condition thereof.' Under such a state of facts, there is a necessary inference that the heating plant was affixed permanently to the structure, and a conclusive presumption that it should become a part of the realty. Judgment affirmed.